Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-19-00291-CR

                                            Zoila FREIRE,
                                              Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 399th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2018CR2613
                              Honorable Frank J. Castro, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: May 29, 2019

DISMISSED FOR WANT OF JURISDICTION

           Appellant Zoila Freire pled guilty to possession of a controlled substance, penalty group 1,

less than one gram. On September 28, 2018, Appellant’s adjudication of guilt was deferred, and

Appellant was placed on community supervision. On April 3, 2019, the trial court amended

Appellant’s community supervision conditions. Appellant now seeks to appeal from the trial

court’s April 3, 2019 order, which Appellant signed on March 29, 2019, modifying the conditions

of Appellant’s deferred adjudication.
                                                                                      04-19-00291-CR


       On May 9, 2019, we advised Appellant that “an order modifying the terms or conditions

of deferred adjudication is not in itself appealable.” See Davis v. State, 195 S.W.3d 708, 711 (Tex.

Crim. App. 2006); Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977). We ordered

Appellant to show cause in writing by May 24, 2019, why this appeal should not be dismissed for

want of jurisdiction. See Davis, 195 S.W.3d at 711.

       Appellant’s court-appointed appellate counsel timely filed a response. Counsel advised

the court that “Appellant is requesting that the trial court amend the conditions of probation” based

on Appellant’s claims that the conditions violate her constitutional rights, and counsel asks this

court not to dismiss the appeal.

       Appellant’s response does not cure the jurisdictional defect: “an order modifying the terms

or conditions of deferred adjudication is not in itself appealable.” See Davis, 195 S.W.3d at 711;

Basaldua, 558 S.W.2d at 5. Appellant’s response fails to show how this court has jurisdiction in

this appeal. We dismiss this appeal for want of jurisdiction. See Davis, 195 S.W.3d at 711.

                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-